Case 6:20-cr-00088-CEM-LRH Document 24 Filed 07/08/20 Page 1 of 2 PageID 93




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


UNITED STATES OF AMERICA

v.                                                         Case No: 6:20-cr-88-Orl-41LRH

KATHRYN SMITH
                                             /

                                             ORDER

        THIS CAUSE is before the Court upon the filing of a Report and Recommendation

Concerning Plea of Guilty (Doc. 21) filed on July 7, 2020. United States Magistrate Leslie R.

Hoffman recommends that the Court accept Defendant’s Plea Agreement (Doc.14) and guilty plea,

that Defendant be adjudicated guilty, and that the Court impose sentence at a sentencing hearing.

       After an independent de novo review of the record and noting that the Government filed a

Notice of No Objection (Doc. 23) on July 7, 2020, as did Defendant (Doc. 22), this Court agrees

entirely with the findings of fact and conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 21) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The plea is accepted.

           3. Defendant is hereby adjudicated guilty as to Count One of the Information (Doc.

               1).




                                            Page 1 of 2
Case 6:20-cr-00088-CEM-LRH Document 24 Filed 07/08/20 Page 2 of 2 PageID 94




       DONE and ORDERED in Orlando, Florida on July 8, 2020.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
